IN THE UNITED STATES COURT OF APPEALS
                                            United States Court of Appeals
                    FOR THE FIFTH CIRCUIT            Fifth Circuit

                                                  FILED
                                                                             December 15, 2009
                                     No. 09-40071
                                   c/w No. 09-40085                        Charles R. Fulbruge III
                                                                                   Clerk
                                  Conference Calendar


UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ALEJANDRO SILVA,

                                                   Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                          USDC No. 1:08-CR-1050-ALL
                             USDC No. 1:08-CR-911-1


Before KING, JOLLY, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Alejandro Silva pleaded guilty to attempted illegal reentry after
deportation, having previously been convicted of an aggravated felony. Based
on a sentencing guidelines range of 57 to 71 months, the district court imposed
a sentence of 66 months in prison.             As a result of this conviction, Silva’s
supervised release from a prior conviction for being unlawfully present in the



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-40071
                                c/w No. 09-40085

United States was revoked. The district court imposed a sentence of 8 months
in prison to be served consecutively to the 66 months imposed for the new
conviction.
      Silva argues that the district court erred by failing to explain adequately
the reasons for imposing the guidelines sentence even though Silva had
presented     nonfrivolous   reasons   for   requesting   a   sentence   below    the
recommended range. In United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir.
2007), this court determined that a defendant’s failure to object at sentencing to
the reasonableness of his sentence triggered plain error review.                 Silva
acknowledges that current circuit precedent forecloses the procedural-
reasonableness issue because he cannot show that the alleged procedural error
was plain error. Silva is seeking only to preserve for further review the issue of
whether a failure to make a separate objection to the procedural reasonableness
of a sentence mandates application of plain-error review. See United States v.
Mondragon-Santiago, 564 F.3d 357, 364-67 (5th Cir.) (discussing plain error
review with respect to reasonableness of sentences), cert. denied, 130 S. Ct. 192
(2009). Accordingly, he has filed an unopposed motion for summary disposition
to avoid the expenditure of time and resources on full briefing that cannot
change the outcome of the appeal.
      The district court’s judgment is AFFIRMED, and Silva’s motion for
summary disposition is GRANTED.




                                         2